DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The Information Disclosure Statement (IDS) filed on 04/16/2020, 09/01/2021, 12/27/2021 and 07/12/2022 have been considered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 11 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hanato et al., (hereinafter Hanato), Japanese Patent JP2004063697A.
Regarding Claim 1, Hanato teaches, a coil component (Fig. 1(B)) comprising: 
a core (12) including a winding core portion (16) that extends in a length direction of the coil component and a first flange portion (18) that is disposed on a first end portion of the winding core portion in the length direction, the winding core portion including a first curved portion (a first curved portion of 16) that is formed at a connection between a bottom surface of the winding core portion (16) and the first flange portion (18); 
a first wire and a second wire (22, 24) that are wound around the winding core portion in the same direction; 
a first terminal electrode (42) that is disposed on a bottom part of the first flange portion in a height direction of the coil component perpendicular to the length direction and that is connected to a first end portion of the first wire (22); and 
a second terminal electrode (44) that is disposed on the bottom part of the first flange portion and that is connected to a first end portion of the second wire (24), and 
wherein a ratio of a length of the first curved portion (the first curved portion of 16) in the height direction to a distance in the height direction between the bottom surface of the winding core portion and the first terminal electrode is from 20% to 60% (although drawing may not be to scale, the first curved portion of 16 satisfies the ratio 20% to 60%, Fig. 1(B)) in a section of the winding core portion that passes through a center of the winding core portion and that is along a plane extending in the length direction and in the height direction.  (Hanato: Figs. 1-3, machine translation, para. [0018], [0019]).
Regarding Claim 2, Hanato further teaches, wherein 
a shape of the first curved portion (the first curved portion of 16) includes a curve that partly defines a true- circular shape in the section of the winding core portion that passes through the center of the winding core portion and that is along the plane extending in the length direction and in the height direction.  (Hanato: Figs. 1-3, machine translation, para. [0018], [0019]).
Regarding Claim 11, Hanato further teaches, further comprising: 
a second flange portion (20) that is disposed on a second end portion of the winding core portion in the length direction, 
wherein 
the winding core portion (16) includes a second curved portion (a second curved portion of 16) that is formed at a connection between the bottom surface of the winding core portion and the second flange portion, a third curved portion (a third curved portion of 16) that is formed at a connection between an upper surface of the winding core portion and the first flange portion, and a fourth curved portion (a fourth curved portion of 16) that is formed at a connection between the upper surface of the winding core portion and the second flange portion, and 
a distance (a distance on the bottom of 16) in the length direction between the first curved portion and the second curved portion is longer than a distance (a distance on the top of 16) in the length direction between the third curved portion and the fourth curved portion in the section of the winding core portion that passes through the center of the winding core portion and that is along the plane extending in the length direction and in the height direction.  (Hanato: Figs. 1-3, machine translation, para. [0018], [0019]).
Regarding Claim 18, Hanato further teaches, further comprising: 
a second flange portion (20) that is disposed on a second end portion of the winding core portion in the length direction, 
wherein 
the winding core portion (16) includes a second curved portion (a second curved portion of 16) that is formed at a connection between the bottom surface of the winding core portion and the second flange portion, a third curved portion (a third curved portion of 16) that is formed at a connection between an upper surface of the winding core portion and the first flange portion, and a fourth curved portion (a fourth curved portion of 16) that is formed at a connection between the upper surface of the winding core portion and the second flange portion, and 
a distance (a distance on the bottom of 16) in the length direction between the first curved portion and the second curved portion is longer than a distance (a distance on the top of 16) in the length direction between the third curved portion and the fourth curved portion in the section of the winding core portion that passes through the center of the winding core portion and that is along the plane extending in the length direction and in the height direction.  (Hanato: Figs. 1-3, machine translation, para. [0018], [0019]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Hanato, as applied to claim 1, in view of Minoru Japanese Patent JP2002329618A.
Regarding Claim 3, Hanato is silent on including a varying curvature.  (Hanato: Figs. 1-3, machine translation, para. [0018], [0019]).
Hanato does not explicitly teach, wherein 
a curvature of the first curved portion varies in the length direction from the bottom surface of the winding core portion toward a surface of the first flange portion near the winding core portion in the section of the winding core portion that passes through the center of the winding core portion and that is along the plane extending in the length direction and in the height direction.
However, Minoru teaches (Fig. 3), wherein 
a curvature (R) of the first curved portion varies in the length direction from the bottom surface of the winding core portion toward a surface of the first flange portion near the winding core portion in the section of the winding core portion that passes through the center of the winding core portion and that is along the plane extending in the length direction and in the height direction.  (Minoru: Figs. 2 and 3, machine translation, page 4, first full paragraph).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the curvature of Hanato to include the curvature of Minoru, the motivation being that winding “can be connected to the electrode portions 13a, 13b, 13c, 13d at a gentler angle”.  (Minoru: Figs. 2 and 3, machine translation, page 4, second full paragraph).  Therefore, the limitations of Claim 3 would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding Claim 4, the combination of Hanato in view of Minoru further teaches (Minoru: Fig. 3), wherein 
a shape of the first curved portion includes a curve (Minoru: R) that partly defines an elliptic shape having a major axis in the length direction in the section of the winding core portion that passes through the center of the winding core portion and that is along the plane extending in the length direction and in the height direction, the motivation being that winding “can be connected to the electrode portions 13a, 13b, 13c, 13d at a gentler angle”.  (Minoru: Figs. 2 and 3, machine translation, page 4, first full paragraph, and second full paragraph).
Regarding Claim 5, the combination of Hanato in view of Minoru further teaches (Minoru: Fig. 3), wherein 
a shape of the first curved portion includes a curve (Minoru: R) that partly defines an elliptic shape having a minor axis in the length direction in the section of the winding core portion that passes through the center of the winding core portion and that is along the plane extending in the length direction and in the height direction, the motivation being that winding “can be connected to the electrode portions 13a, 13b, 13c, 13d at a gentler angle”.  (Minoru: Figs. 2 and 3, machine translation, page 4, first full paragraph, and second full paragraph).

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Hanato, in view of Minoru.
Regarding Claim 6, Hanato teaches, a coil component (Fig. 1(B)) comprising: 
a core (12) including a winding core portion (16) that extends in a length direction of the coil component and a first flange portion (18) that is disposed on a first end portion of the winding core portion in the length direction, the winding core portion including a first curved portion (a first curved portion of 16) that is formed at a connection between a bottom surface of the winding core portion (16) and the first flange portion (18); 
a first wire and a second wire (22, 24) that are wound around the winding core portion in the same direction; 
a first terminal electrode (42) that is disposed on a bottom part of the first flange portion in a height direction of the coil component perpendicular to the length direction and that is connected to a first end portion of the first wire (22); and 
a second terminal electrode (44) that is disposed on the bottom part of the first flange portion and that is connected to a first end portion of the second wire (24), and 
wherein a curvature of the first curved portion (the first curved portion of 16) is constant in the length direction from the bottom surface of the winding core portion toward a surface of the first flange portion near the winding core portion in a section of the winding core portion that passes through a center of the winding core portion and that is along a plane extending in the length direction and in the height direction.  (Hanato: Figs. 1-3, machine translation, para. [0018], [0019]).
Hanato does not explicitly teach, a curvature of the first curved portion varies in the length direction.
However, Minoru teaches (Fig. 3), a curvature (R) of the first curved portion (the first curved portion of 11s) varies in the length direction.  (Minoru: Figs. 2 and 3, machine translation, page 4, first full paragraph).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the curvature of Hanato to include the curvature of Minoru, the motivation being that winding “can be connected to the electrode portions 13a, 13b, 13c, 13d at a gentler angle”.  (Minoru: Figs. 2 and 3, machine translation, page 4, second full paragraph).  Therefore, the limitations of Claim 6 would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding Claim 7, the combination of Hanato in view of Minoru further teaches (Minoru: Fig. 3), wherein 
a shape of the first curved portion includes a curve (Minoru: R) that partly defines an elliptic shape having a major axis in the length direction in the section of the winding core portion that passes through the center of the winding core portion and that is along the plane extending in the length direction and in the height direction, the motivation being that winding “can be connected to the electrode portions 13a, 13b, 13c, 13d at a gentler angle”.  (Minoru: Figs. 2 and 3, machine translation, page 4, first full paragraph, and second full paragraph).
Regarding Claim 8, the combination of Hanato in view of Minoru further teaches (Minoru: Fig. 3), wherein 
a shape of the first curved portion includes a curve (Minoru: R) that partly defines an elliptic shape having a minor axis in the length direction in the section of the winding core portion that passes through the center of the winding core portion and that is along the plane extending in the length direction and in the height direction, the motivation being that winding “can be connected to the electrode portions 13a, 13b, 13c, 13d at a gentler angle”.  (Minoru: Figs. 2 and 3, machine translation, page 4, first full paragraph, and second full paragraph).

Claims 9, 10, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hanato, as applied to claims 1 and 2, respectively, in view of Yamashita et al., (hereinafter Yamashita), U.S. Patent Application Publication 2007/0046413.
Regarding Claim 9 and similarly claim 14, Hanato is silent on including a third curved portion on the top of the winding core portion and teaches a zero length third curved portion in the height direction.  (Hanato: Figs. 1-3, machine translation, para. [0018], [0019]).
Hanato does not explicitly teach, wherein 
the winding core portion includes a third curved portion that is formed at a connection between an upper surface of the winding core portion and the first flange portion, and 
the length of the first curved portion in the height direction is longer than a length of the third curved portion in the height direction in the section of the winding core portion that passes through the center of the winding core portion and that is along the plane extending in the length direction and in the height direction.
However, Yamashita teaches (Fig. 20), wherein 
the winding core portion (217) includes a third curved portion (275) that is formed at a connection between an upper surface (261) of the winding core portion and the first flange portion (213),...  (Yamashita: Fig. 20, para. [0193], [0196]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the winding core portion of Hanato to include the third curved portion (275) of Yamashita and thus the combination of Hanato in view of Yamashita also teaches that “the length of the first curved portion in the height direction is longer than a length of the third curved portion in the height direction in the section of the winding core portion that passes through the center of the winding core portion and that is along the plane extending in the length direction and in the height direction”, the motivation being that “it is possible to avoid generation of cracks on a boundary between the winding core portion 217 and the flange portion 213 or 215 or generation of fractures or chips in the flange portion 213 or 215” [0206].  (Yamashita: Fig. 20, para. [0206]).  Therefore, the limitations of Claim 9 would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding Claim 10, the combination of Hanato in view of Yamashita further teaches (Yamashita: Fig. 20), wherein 
the winding core portion (Yamashita: 217) includes a third curved portion (Yamashita: 275) that is formed at a connection between an upper surface (Yamashita: 261) of the winding core portion and the first flange portion (Yamashita: 213), and 
a length of the first curved portion (Hanato: the first curved portion of 16) in the length direction is longer than a length of the third curved portion (Yamashita: 275) in the length direction, the motivation being that “it is possible to avoid generation of cracks on a boundary between the winding core portion 217 and the flange portion 213 or 215 or generation of fractures or chips in the flange portion 213 or 215” [0206].  (Yamashita: Fig. 20, para. [0193], [0196], [0206]), (Hanato: Figs. 1-3, machine translation, para. [0018], [0019]).
Regarding Claim 16, the combination of Hanato in view of Yamashita further teaches (Yamashita: Fig. 20), wherein 
the winding core portion (Yamashita: 217) includes a third curved portion (Yamashita: 275) that is formed at a connection between an upper surface (Yamashita: 261) of the winding core portion and the first flange portion (Yamashita: 213), and 
a length of the first curved portion (Hanato: the first curved portion of 16) in the length direction is longer than a length of the third curved portion (Yamashita: 275) in the length direction, the motivation being that “it is possible to avoid generation of cracks on a boundary between the winding core portion 217 and the flange portion 213 or 215 or generation of fractures or chips in the flange portion 213 or 215” [0206].  (Yamashita: Fig. 20, para. [0193], [0196], [0206]), (Hanato: Figs. 1-3, machine translation, para. [0018], [0019]).

Claims 12, 13, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hanato, as applied to claims 1 and 2, respectively, in view of Hanato (hereinafter Hanato 2), U.S. Patent 6,472,969.
Regarding Claim 12 and similarly claim 19, Hanato is silent on including a third curved portion on the top of the winding core portion.  (Hanato: Figs. 1-3, machine translation, para. [0018], [0019]).
Hanato does not explicitly teach, wherein 
the first wire and the second wire are wound around the winding core portion to form a winding portion, and 
a length of the winding portion in the length direction along the bottom surface of the winding core portion is shorter than a length of the winding portion in the length direction along an upper surface of the winding core portion in the section of the winding core portion that passes through the center of the winding core portion and that is along the plane extending in the length direction and in the height direction.
However, Hanato 2 teaches (Fig. 1), wherein 
the first wire and the second wire (22, 23) are wound around the winding core portion (11) to form a winding portion (a winding portion of wires 22, 23), and 
a length of the winding portion (six turns) in the length direction along the bottom surface of the winding core portion is shorter than a length of the winding portion (eight turns) in the length direction along an upper surface of the winding core portion in the section of the winding core portion that passes through the center of the winding core portion and that is along the plane extending in the length direction and in the height direction.  (Hanato 2: Fig. 1, col. 3, lines 47-50).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the length of the winding portions of Hanato to include the shorter portion on the bottom vs the length of the winding portion on the top of Hanato 2, the motivation being that “a reliable inspection of the wound state of windings on the core member can be performed” (col. 2, lines 25-27).  (Hanato 2: Fig. 1, col. 2, lines 25-27).  Therefore, the limitations of Claim 12 would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding Claim 13 and similarly claim 20, the combination of Hanato in view of Hanato 2 further teaches (Hanato 2: Fig. 1), wherein 
the first wire and the second wire (Hanato 2: 22, 23) are wound around the winding core portion (Hanato 2: 11) to form a winding portion (Hanato 2: a winding portion of wires 22, 23), and 
a distance (Hanato 2: a distance for six turns) in the length direction between a surface of the first flange portion near the winding core portion and the winding portion along the bottom surface of the winding core portion is longer than a distance (Hanato 2: a distance for eight turns) in the length direction between the surface of the first flange portion near the winding core portion and the winding portion along an upper surface of the winding core portion in the section of the winding core portion that passes through the center of the winding core portion and that is along the plane extending in the length direction and in the height direction, the motivation being that “a reliable inspection of the wound state of windings on the core member can be performed” (col. 2, lines 25-27).  (Hanato 2: Fig. 1, col. 2, lines 25-27).

Claims 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hanato, in view of Minoru, as applied to claim 3, and further in view of Yamashita.
Regarding Claim 15, the combination of Hanato in view of Minoru is silent on including a varying curvature and teaches a zero length third curved portion in the length direction.  (Hanato: Figs. 1-3, machine translation, para. [0018], [0019]).
The combination of Hanato in view of Minoru does not explicitly teach, wherein 
the winding core portion includes a third curved portion that is formed at a connection between an upper surface of the winding core portion and the first flange portion, and 
a length of the first curved portion in the length direction is longer than a length of the third curved portion in the length direction.
However, Yamashita teaches (Fig. 20), wherein 
the winding core portion (217) includes a third curved portion (275) that is formed at a connection between an upper surface (261) of the winding core portion and the first flange portion (213),…(Yamashita: Fig. 20, para. [0193], [0196], [0206]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the winding core portion of Hanato to include the third curved portion (275) of Yamashita and thus the combination of Hanato in view of Minoru and further in view of Yamashita also teaches that “a length of the first curved portion in the length direction is longer than a length of the third curved portion in the length direction”, the motivation being that “it is possible to avoid generation of cracks on a boundary between the winding core portion 217 and the flange portion 213 or 215 or generation of fractures or chips in the flange portion 213 or 215” [0206].  (Yamashita: Fig. 20, para. [0206]).  Therefore, the limitations of Claim 15 would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding Claim 17, the combination of Hanato in view of Minoru and further in view of Yamashita further teaches (Yamashita: Fig. 20), wherein 
the winding core portion (Yamashita: 217) includes a third curved portion (Yamashita: 275) that is formed at a connection between an upper surface (Yamashita: 261) of the winding core portion and the first flange portion (Yamashita: 213), and 
a length of the first curved portion (Hanato: the first curved portion of 16) in the length direction is longer than a length of the third curved portion (Yamashita: 275) in the length direction, the motivation being that “it is possible to avoid generation of cracks on a boundary between the winding core portion 217 and the flange portion 213 or 215 or generation of fractures or chips in the flange portion 213 or 215” [0206].  (Yamashita: Fig. 20, para. [0193], [0196], [0206]), (Hanato: Figs. 1-3, machine translation, para. [0018], [0019]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALCOLM BARNES whose telephone number is (408)918-7512. The examiner can normally be reached M-F 7:30-5:00 pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MALCOLM BARNES/
Examiner, Art Unit 2837
9/30/2022

/MANG TIN BIK LIAN/ Primary Examiner, Art Unit 2837